Citation Nr: 0735503	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1966 to June 1977.  Service in the Republic of 
Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted service connection for 
PTSD. A 10 percent disability rating was established.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Wilmington RO in August 2007.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, mild memory loss and intrusive thoughts.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.The criteria for an increased disability rating, 30 
percent, for the veteran's PTSD has been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for referral for increased disability for 
PTSD on an extra-schedular basis are not met. 38 C.F.R. § 
3.321(b)(1) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran received a general VCAA notice 
letter on March 7, 2003, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  With respect to his claim of 
entitlement to an increased rating for service-connected PTSD 
per se, the veteran has been sufficiently informed of what is 
expected of him and what VA's responsibilities are in a March 
2006 VCAA notice letter and the July 2006 statement of the 
case (SOC).  

The veteran was informed of the evidentiary requirements for 
an increased rating in the above-mentioned March 2006 VCAA 
letter, which informed him of what was required for an 
increased disability rating.  He was advised in the March 
2006 letter that VA would assist him with obtaining any 
federal records identified by the veteran.  The July 2006 
further SOC stated that "VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration."  

With respect to private treatment records, the veteran was 
informed in the July 2006 SOC that "VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private medical care providers, current 
or former employers and other non-Federal government 
sources."  

The Board notes that the March 2006 letter specifically 
requested of the veteran: "If you have any information or 
evidence that you have not previously told us about or given 
to us, and that information or evidence concerns the level of 
your disability 
. . . please tell us or give us that evidence now."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  In April 2006, 
the veteran indicated that he had no other evidence or 
information to substantiate his claim.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.


The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records and provided several VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.



Schedular rating

The veteran's service-connected anxiety disorder/PTSD is 
currently rated  10 percent disabling.  As discussed above, 
the assignment of a 10 percent rating is warranted PTSD is 
productive of mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication

With respect to the criteria for the 30 percent level, 
described above, the evidence of record shows that the 
veteran suffers from mild memory loss.  See March 2004 VA 
examination report; see also the August 2007 hearing 
transcript, page 18.  He has difficulty falling asleep, 
experiences reoccurring nightmares and typically receives 4 
hours of sleep a night.  See March 2004 VA examination; 
August 2007 hearing transcript, page 14.

The March 2004 and March 2005 VA examiners both stated that 
the veteran sits with his back to the wall in order to 
observe his surroundings.  The medical evidence of record 
indicates that that loud noises such as thunder or fireworks 
startle him easily.  He has been described as hyperalert and 
hypervigilant.  See March 2004 VA examination. 

The veteran experiences 3 to 4 panic attacks a year and he 
has intermittent depression and anxiety.  See March 2005 VA 
examination.

Based on a review of all of the evidence, the Board concludes 
that an increased rating to 30 percent is warranted, because 
the veteran displays all of the symptoms mentioned in the 
schedular criteria.  See 38 C.F.R. § 4.7 (2007).

The Board has also considered the veteran's entitlement to 
50, 70 and 100 percent disability ratings.  

With respect to the criteria for the 50 percent level, the 
evidence of record does not indicate that the veteran suffers 
from panic attacks more than once a week or has difficulty 
understanding complex commands.  There was no indication that 
the veteran has long-term memory impairment.  During the 
March 2004 VA examination the veteran's speech was described 
as clear and relevant.

The March 2005 VA examiner stated that the veteran's PTSD 
symptoms have "minimal impact on [the veteran's] social and 
occupational functioning."  The evidence of record indicates 
that the veteran resides with his girlfriend of 15 years, 
enjoys fishing, dancing and occasionally shooting pool.  His 
thought process has been described as logical and his affect 
varies according to his thought content.  See March 2005 VA 
examination. 

With respect to a 70 percent disability rating, there is no 
indication that the veteran has difficulty adapting to 
stressful circumstances.  There is also no evidence of record 
establishing suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech or near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  Nor 
is there evidence of impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene or 
inability to establish and maintain effective relationships.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
The veteran himself does not appear to endorse any such 
extreme pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's anxiety disorder 
PTSD most closely approximates that associated with the 
currently assigned 30 percent evaluation.  A increased rating 
is therefore warranted.


Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 30 percent.  The March 2004 and March 
2005 VA examination reports indicate the disability has 
remained relatively stable throughout the period.  

Accordingly, the 30 percent rating which the Board is 
assigning for PTSD will be effective from March 16, 2005, the 
effective date of service connection.

Extraschedular considerations 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
PTSD.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the PTSD.  The medical evidence indicates 
that the veteran's employment difficulties stem from back and 
kidney problems, not  PTSD.  See the March 2005 VA 
examination report.  There is no indication that the veteran 
has ever had to miss work because of his PTSD, and there is 
nothing in the current evidence of record to indicate that 
his PTSD causes any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 30 percent disability rating may be 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.




ORDER

An increased disability evaluation of 30 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


